        Case 1:21-cr-00028-APM Document 417 Filed 09/15/21 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :      CRIMINAL NO. 21-cr-28 (APM)
               v.                             :
                                              :
THOMAS CALDWELL,                              :
DONOVAN CROWL,                                :
JESSICA WATKINS,                              :
SANDRA PARKER,                                :
BENNIE PARKER,                                :
LAURA STEELE,                                 :
KELLY MEGGS,                                  :
CONNIE MEGGS,                                 :
KENNETH HARRELSON,                            :
ROBERTO MINUTA,                               :
JOSHUA JAMES,                                 :
JONATHAN WALDEN,                              :
JOSEPH HACKETT,                               :
JASON DOLAN,                                  :
WILLIAM ISAACS,                               :
DAVID MOERSCHEL, and                          :
BRIAN ULRICH,                                 :
                                              :
                       Defendants.            :

       UNITED STATES’ NOTICE REGARDING THE STATUS OF DISCOVERY
                IN ADVANCE OF SEPTEMBER 16, 2021 HEARING

       The United States files this notice in advance of the hearing scheduled for September 16,

2021, to supplement representations made at the status hearing on August 10, 2021, and in the

notice filed by the government on August 18, 2021, as to the status of discovery in both the instant

case (“case-specific discovery”) and across its investigation of all Capitol Breach cases (“office-

wide discovery”). The United States has already provided the majority of discovery relevant to

the individual defendants charged in this case, and the government continues to anticipate that

defense versions of two evidence review platforms—the Relativity database for documentary
           Case 1:21-cr-00028-APM Document 417 Filed 09/15/21 Page 2 of 16




material and the cloud-based digital management system for digital material—will be available by

early October and will be populated with discovery productions on a rolling basis.

       I.       The Government’s Approach to Discovery is Intended to Ensure that All
                Arguably Exculpatory Materials are Produced in a Comprehensive,
                Accessible, and Useable Format.

       The government has always understood the magnitude and complexity of the discovery

project presented by the January 6 attack on the Capitol.       Accordingly, a Capitol Breach

Discovery Coordinator was appointed on or about January 27, 2021, to manage and organize this

project.    The coordinator began to quickly assemble a core Discovery Team to create and

implement a process for the production of discovery in January 6 cases. The Discovery Team is

staffed by federal prosecutors who have experience in managing complex investigations involving

voluminous materials, Department of Justice experts in project management and electronic

discovery management, and a lead discovery agent from the Federal Bureau of Investigation.

Members of the Discovery Team consult regularly with Department of Justice subject matter

experts, including Associate Deputy Attorney General and National Criminal Discovery

Coordinator Andrew Goldsmith. As discussed further below, members of the Discovery Team

also meet and confer on a regular basis with Federal Public Defender (“FPD”) leadership and

electronic discovery experts.

       The Discovery Team recognized that due to the nature and volume of materials being

collected, the government would require the use of an outside contractor who could provide

litigation technology support services to include highly technical and specialized data and

document processing and review capabilities. The government drafted a statement of work,

solicited bids, evaluated them, and selected a vendor. The initial draft of a Statement of Work

was completed no later than February 1, 2021. This investigation is unprecedented in size and




                                                2
        Case 1:21-cr-00028-APM Document 417 Filed 09/15/21 Page 3 of 16




scope, and as more information was been learned about the scope of the evidence, the Statement

of Work necessarily was revised; it was also reviewed multiple times at various levels of the

Department of Justice before it was approved for publication on April 19, 2021. Final bids were

received on or about May 10, 2021.

       On or about May 28, 2021, the government contracted Deloitte Financial Advisory

Services, LLP (“Deloitte”), a litigation support vendor with extensive experience providing

complex litigation technology services, to assist in document processing, review and production

of materials related to the attack on the Capitol. As is required here, Deloitte furnishes secure,

complex, and highly technical expertise in scanning, coding, digitizing, and performing optical

character recognition – as well as processing, organizing, and ingesting a large volume of

Electronically Stored Information (“ESI”) and associated metadata in document review platforms

– which is vital to the United States’ ability to review large data/document productions and is

essential to our ability to prosecute these cases effectively. The government began transferring

data to Deloitte the week of June 8, 2021.

       The voluminous office-wide materials, from across the roughly 600 Capitol Breach cases,

that are being prepared for discovery include:

           o Thousands of hours of closed circuit video (“CCV”) from sources including the
             U.S. Capitol Police (“USCP”), D.C. Metropolitan Police Department (“MPD”), and
             United States Secret Service, and several hundred MPD Automated Traffic
             Enforcement camera videos;

           o Footage from Cable-Satellite Public Affairs Network (C-SPAN) and other
             members of the press;

           o Thousands of hours of body worn camera (“BWC”) footage from MPD, Arlington
             County Police Department, Montgomery County Police Department, Fairfax
             County Police Department, and Virginia State Police;

           o Radio transmissions, event chronologies, and, to a limited extent, Global
             Positioning Satellite (“GPS”) records for MPD radios;



                                                 3
        Case 1:21-cr-00028-APM Document 417 Filed 09/15/21 Page 4 of 16




           o Hundreds of thousands of tips, including at least 237,000 digital media tips;

           o Location history data for thousands of devices present inside the Capitol (obtained
             from a variety of sources);

           o Subscriber and toll records for hundreds of phone numbers;

           o Cell tower data for thousands of devices that connected to the Capitol’s interior
             Distributed Antenna System (DAS) during the attack on the Capitol (obtained from
             the three major telephone companies);

           o A collection of over one million Parler posts, replies, and related data;

           o A collection over one million Parler videos and images (approximately 20 terabytes
             of data);

           o Damage estimates from multiple offices of the U.S. Capitol;

           o Data from a multitude of digital devices and Stored Communication Act (“SCA”)
             accounts (e.g., email and social media accounts) that have been seized and searched
             pursuant to warrants and/or consent; and

           o Responses to grand jury subpoenas, of which over 6,000 have been issued, seeking
             documents such as financial records, telephone records, electronic communications
             service provider records, and travel records.

In addition to the materials collected, tens of thousands of documents have been generated in

furtherance of the investigation, to include reports documenting interviews of subjects, witnesses,

tipsters and officers; investigations into allegations concerning officer conduct on January 6;

source reports; evidence collection reports; evidence analysis reports; chain-of-custody

documents; legal documents including preservation letters, subpoenas, 2703(d) orders, consent

forms, and search warrants; and memoranda of investigative steps taken to evaluate leads or further

investigations.

       The government has taken a very expansive view of what may be material or potentially

exculpatory and thus discoverable in Capitol Breach cases. Defense counsel in Capitol Breach

cases have made requests including any and all information that captures an individual defendant’s



                                                4
        Case 1:21-cr-00028-APM Document 417 Filed 09/15/21 Page 5 of 16




conduct or statements; shows people “peacefully walking around the Capitol”; or suggests that a

member (or members) of law enforcement allowed people to enter or remain in the Capitol or on

restricted grounds, acted friendly or sympathetic to the rioters, or otherwise failed to do their jobs.

Of course, there may be additional types of information a defendant may consider material or

exculpatory, but since the government does not know the defense theory in any particular case, it

is impossible to for the government to determine what other types of information a defendant may

believe to be material.

       To the extent the type of information described above may exist, it may be interspersed

among the voluminous sets of data referenced above. Given the volume of material, and because

“[d]efendants are in a better position to determine what evidence they believe is exculpatory and

will help in their defense,”1 it is our intent to provide the defense with all data that may contain

such information, but in a manner that will facilitate search, retrieval, sorting, and management of

that information.

       II.     Our General Plan for Production of Voluminous Materials Involves Two
               Separate Platforms.

       We have developed and begun implementing a plan to use two primary platforms to

process and produce discoverable voluminous materials: one for documents (e.g., items such as

law enforcement investigation files and business records) and one for digital materials (e.g., video


1
       United States v. Meek, No. 19-cr-00378-JMS-MJD, 2021 WL 1049773 *5 (S.D. Ind. 2021).
See also United States v. Ohle, No. S3 08 CR 1109 (JSR), 2011 WL 651849 *4 (S.D.N.Y.
2011)(not reported in F.Supp.2d)(“placing a higher burden on the Government to uncover such
evidence would place prosecutors in the untenable position of having to prepare both sides of the
case at once. Indeed, the adversarial system presumes that the defense will be more highly
motivated to uncover exculpatory evidence, so if anything the onus is on defense counsel to
conduct a more diligent search for material potentially favorable to his client. This is especially
true considering that, if exculpatory evidence exists, the defense is in the best position to know
what such evidence might be and where it might be located.”)



                                                  5
        Case 1:21-cr-00028-APM Document 417 Filed 09/15/21 Page 6 of 16




footage). (These two platforms have frequently been referred to as our “database” although, in

fact, they are two separate information repositories hosted by unrelated vendors.) We are working

collaboratively with FPD leadership and electronic discovery experts, including Sean Broderick,

the National Litigation Support Administrator for the Administrative Office of the U.S. Courts,

Defender Services Office, to ensure that FPD offices nationwide that are working on Capitol

Breach cases, counsel that are appointed under the Criminal Justice Act, and retained counsel for

people who are financially unable to obtain these services will have access to the same platforms,

including technological functionality commensurate to that available to the government, for the

purpose of receiving and reviewing discoverable materials.

       A. We will Share Documents from Our Own Relativity Workspace to a Defense
          Relativity Workspace, and are Making Rolling Productions Via Alternative
          Means Until the Defense Workspace is Available.

       As discussed in prior pleadings and hearings before this Court, Deloitte is hosting a

Relativity database, or “workspace,” for the government to manage and produce documents.

Relativity is a cloud-based eDiscovery platform that offers functionalities including document

organization, review, production, and analytics within a single environment, and is an industry

leader in eDiscovery hosting.     Deloitte has also now established a Capitol Breach defense

Relativity workspace. We continue to work toward a modification of our contract to fund the

additional hosting and support of that database. Modifying the Deloitte contract presents multiple

contractual, technical, and legal challenges that are not posed by the Axon (Evidence.com) contract

discussed in Section II.B below, but we are moving with as much haste as possible given the

various complexities.

       We believe that by October, the contract modifications will be completed, thus allowing




                                                6
        Case 1:21-cr-00028-APM Document 417 Filed 09/15/21 Page 7 of 16




for defense access to the Relativity database.2 To give the Court a sense of just some of the

challenges that we are addressing, they include formulating concrete plans describing the staffing

and technological safeguards that will be put into place to eliminate the possibility of work product

being shared from one workspace to another. We must also ensure the modification, which must

be fairly detailed under applicable government contracting rules and regulations, will be sufficient

to support hundreds of defense cases, and are working closely with FPD in support of that effort.

As this undertaking by FPD is also unprecedented, handling the contract modification correctly

takes time. FPD will work with Defender Service’s National Litigation Support Team to create a

structure for distributing and tracking Relativity licenses and anticipates updating defense counsel

with the status of their work approximately one week after the contract is modified to provide

access to FPD. Finally, we must ensure that in making available hundreds of thousands of

documents to hundreds of legal defense teams, we are careful to ensure that materials are properly

scoped pursuant to the terms of any applicable warrants, and that access to the database is restricted

in a manner that will ensure our compliance with applicable privacy laws. We are currently

consulting with Department of Justice experts in privacy and discovery to ensure that these issues

are properly handled.

       A Relativity workspace will allow Capitol Breach defense teams to leverage Relativity’s

search and analytics capabilities to search the voluminous documents we expect to produce for

information they believe may be material to their individual cases. Defense teams will be able to

perform key term searches and metadata searches across hundreds of thousands of documents in

the defense workspace. Further, in conjunction with any staff they designate to support their


2
       To be clear, while we expect the defense Relativity database will be partially populated in
October, we do not expect it to be complete at that time. We will continue to populate the database
with data on a rolling basis.


                                                  7
        Case 1:21-cr-00028-APM Document 417 Filed 09/15/21 Page 8 of 16




workspace, they will be able to design coding panes that allow them to “tag” items received in

discovery as they deem relevant to their cases, e.g., by location (“Lower West Terrace”) or defense

theories of the case (“Police Let Defendants In”); and then generate search reports based on the

results associated with a particular tag or multiple tags.3

       Although Relativity significantly increases the pace at which we may review and process

materials to make appropriate productions, performing these tasks correctly and comprehensively

takes time. The process of populating Relativity with potentially discoverable material, all in

varied formats and from different sources, is complicated. It is not like copying and pasting a file,

or even like duplicating a hard drive. Before the hundreds of thousands of investigative files at

issue here are ever loaded to Relativity, they must be meaningfully organized into folder structures

that will make sense to reviewers and recipients. The materials must also be quality-checked,

e.g., we must ensure that we have the password for protected documents, that the documents were

provided in a format that will open, and that we remove irrelevant software and system files that

would only cloud the workspace and confuse reviewers. After materials are loaded to Relativity,

we must customize the manner in which they are displayed so as to be meaningful to reviewers

who will make discoverability determinations and apply appropriate redactions and sensitivity

designations. Not all documents are created equal, e.g., financial records and forensic cell phone


3
        We believe that to ensure defendants have meaningful access to the defense Relativity
workspace, FPD will require additional support for the workspace. As the Court is aware, “Even
if the discovery is produced in an optimal way, defense counsel may still need expert assistance,
such as litigation support personnel, paralegals, or database vendors, to convert e-discovery into a
format they can use and to decide what processing, software, and expertise is needed to assess the
[Electronically Stored Information].” See Criminal e-Discovery: A Pocket Guide for Judges,
Chapter II (Common Issues in Criminal e-Discovery), at 12. The Pocket Guide serves as a
supplement to the federal judiciary’s bench book. We are engaging in frequent and productive
discussions with FPD in the effort to resolve contractual and technical details related to the
implementation of an adequate support plan.



                                                  8
        Case 1:21-cr-00028-APM Document 417 Filed 09/15/21 Page 9 of 16




search reports cannot meaningfully be displayed in the same way.

       All of these processes will be assisted by leveraging Relativity’s tools as much as possible,

such as by using keyword searches to identify items that must be excluded or redacted; and

deduplication tools to recognize documents that have already been processed so that they are not

analyzed or reproduced multiple times. Although these processes are time-consuming, they are

necessary to avoid production of unorganized data dumps, unreadable files, and unusable

databases; or a failure of the government to take adequate steps to prevent both victims and

defendants’ private information from being shared with hundreds of defendants.4

       Importantly, the government is not waiting for the defense Relativity workspace to be up

and running to make productions of office-wide discovery. We have already begun making

documentary productions from Relativity, and until the defense Relativity workspace is accessible,

we will continue to provide voluminous documents from our Relativity database through

individualized productions methods – most frequently cloud-based file sharing through USAfx.

(Any productions we make will also be added to the defense Relativity workspace.) On Friday,

September 10, 2021, the Discovery Team made available for production in all Capitol Breach cases

approximately 850 pages consisting of redacted reports from USCP investigations of alleged

wrongdoing by USCP officers on January 6, 2021. The undersigned counsel made these records

available to defense counsel in the instant case on Saturday, September 11, 2021. We anticipate

providing Metropolitan Police Department internal investigation reports (approximately 600


4
       Under our plan, document productions from Relativity will be made on a rolling basis, and
we are prioritizing the processing and production of documents that have been requested by
Capitol Breach defendants. Ultimately, we will also make any documents we produce available
to a defense Relativity workspace. This will allow Capitol Breach defense teams to leverage
Relativity’s search and analytics capabilities to search the voluminous documents for information
they believe may be material to their individual cases.



                                                9
       Case 1:21-cr-00028-APM Document 417 Filed 09/15/21 Page 10 of 16




pages) by next week. We are still reviewing the approximately 30,000 files in Relativity that were

provided to us by USCP.

       As the Discovery Team continues to receive additional documents, they will cull them of

any materials potentially protected by Federal Rule of Criminal Procedure 6(e) and provide the

remainder (a majority) to Deloitte for ingestion into our Relativity database for discovery review.

At this time, we have provided Deloitte the following additional documents for ingestion into our

Relativity database:

              Discovery productions (approximately 11,500 records) that have been made in
               complex Capitol Breach cases (e.g., multi-defendant conspiracies such as this case
               and cases involving members and affiliates of the Proud Boys) (approximately
               11,500 records);5 and

              Approximately 24,000 Federal Bureau of Investigation records.

This week, we also expect to provide Deloitte discovery productions that have been made in 75

individual cases (approximately 32,000 documents).6

       B. We will Share Digital Evidence from Our Own Evidence.com Instance to a
          Defense Evidence.com Instance, and Make Rolling Productions as Digital Media
          is Processed.

       Relativity was primarily designed as document review platform and not to manage

terabytes of digital evidence. Although it is technologically possible to view and share video

evidence within Relativity, in this case, the volume of video would significantly reduce

Relativity’s performance speed.

       Accordingly, we will use evidence.com as a platform to manage, review, and share digital


5
      Although these productions were already made in the relevant cases, they will ultimately
be made accessible to all Capitol Breach defendants through the defense Relativity workspace.
6
       Again, although these productions were already made in the relevant cases, they will
ultimately be made accessible to all Capitol Breach defendants through the defense Relativity
workspace.


                                                10
       Case 1:21-cr-00028-APM Document 417 Filed 09/15/21 Page 11 of 16




media evidence. Evidence.com is a cloud-based digital evidence management system designed

by Axon Enterprise, Inc. (“Axon”), an industry leader in body-worn-camera systems. Axon refers

to a singular environment of evidence.com as an “instance.” The government has agreed to fund

a defense instance of evidence.com and to provide the necessary licensing services through Axon.7

This instance will be managed and administered by FPD, and the government will have no ability

to log into or retrieve information from this instance. As with Relativity, the government has been

closely coordinating with FPD to ensure that we cover the needs of current cases as well as those

of cases that may be brought in the future. We understand that legal defense teams will likely

wish to share voluminous evidence with defendants. Axon has additional infrastructure referred

to as my.evidence.com that will allow defense attorneys to share voluminous evidence with

individual defendants.

       We have migrated over 2,900 body-worn-camera videos totaling over 2,300 hours (nearly

100 days) into our instance of evidence.com.8 As a result of the September 3, 2021 contract

modifications, we are now technologically able to share these body-worn-camera videos to the

defense instance of evidence.com.        To ensure this enormous production is organized and

meaningful for the defense, we are currently categorizing and tagging the videos. Further, to

ensure that the videos (which display approximately 1,000 assaults upon officers and include

occasional references to personal identifying information) are adequately protected, we are also



7
        On Friday, September 3, 2021, the government amended its contract with Axon Enterprise,
Inc. (“Axon”), to fund a defense environment or “instance” of evidence.com administered by the
Federal Public Defender for the District of Columbia.
8
        As discussed in greater detail below, extensive digital evidence that will be in this platform
has already been provided to the defense in this case: the government has already provided
defendants over 300 gigabytes of surveillance video and BWC that we have identified as relevant
to these defendants, as well as numerous public source videos.|


                                                 11
       Case 1:21-cr-00028-APM Document 417 Filed 09/15/21 Page 12 of 16




exploring whether it is technologically possible for downloading to be automatically suppressed

when highly sensitive video is shared by defense counsel to defendants.

       We are hopeful we will be able to transfer the body-worn-camera footage to the defense

instance of evidence.com by the end of this week (Friday, September 17, 2021), and expect to

produce it no later than the end of next week (Friday, September 24, 2021). When we share the

footage, we also intend to share information we have developed that will help facilitate efficient

defense review of body-worn-camera footage. For example:

      Individuals in our Office who reviewed all the body-worn-camera footage in our instance
       created a spreadsheet that identifies footage by agency, officer, video start time, a summary
       of events, and location of the camera in 15-minute increments. The locations are defined
       in zone map they created. We will share our zone map and the spreadsheet with the legal
       defense teams, subject to adequate protection.

      We obtained from MPD Global Positioning Satellite (“GPS”) information for radios that
       may be of assistance in identifying the location of officers whose body-worn-camera
       footage is relevant to the defense. We will share this information with the legal defense
       teams, subject to adequate protection.

We will continue to ingest video evidence into evidence.com on a rolling basis, and to produce it

regularly. As evidence.com was designed to function in coordination with body-worn-cameras

designed by Axon, ingesting body-worn-camera footage into our instance was fairly simple.

Other footage will need to be converted from proprietary formats before it can be ingested into

evidence.com, and so processing will take longer.

       At this time, the FBI is in the process of transmitting Capitol surveillance footage for

ingestion into evidence.com. Because of the size of the footage, it is taking several weeks to

receive and ingest the footage. Based on our current understanding of the technical complexities

involved, we expect to start rolling productions from 7,000 hours of footage that the USCP

provided the FBI by the end of September. An additional 7,000 hours of footage is not relevant

to this case and, therefore will not be produced.


                                                12
       Case 1:21-cr-00028-APM Document 417 Filed 09/15/21 Page 13 of 16




       C. Incarcerated Defendants

       It has come to the undersigned’s attention that the detained defendants are experiencing

very long wait times to be able to review the discovery materials provided in these Capitol Breach

cases. In collaboration with FPD, we are developing proposals to increase access by incarcerated

defendants to voluminous materials, which we expect to share with the D.C. Department of

Corrections and to discuss within the next two weeks.

       III.      Status of Discovery in the Instant Case

       As discussed at the hearing on August 10, 2021, in this case, the government has already

provided the materials that are most relevant to the pending charges. The government has

continued to provide discovery since that hearing. To date, the government has produced nearly

two terabytes of data of discovery materials generated in this particular case. These materials

include:

              o U.S. Capitol surveillance footage from nearly two dozen cameras (comprising
                approximately 250 gigabytes of data) that the government has identified as
                capturing these defendants’ movements through the Capitol and its exterior
                grounds;

              o Surveillance video from two local hotels where some of these defendants and/or
                related subjects of this investigation stayed during the January 5-7 time period
                (comprising approximately 80 gigabytes of data);

              o MPD bodyworn camera footage (comprising approximately 10 gigabytes of data)
                that the government has identified as capturing these defendants’ actions on January
                6;

              o Public source videos located by the government that appear to capture these
                defendants’ actions on January 6;

              o Digital data extractions from approximately 50 devices and SCA accounts
                associated with or seized from these defendants or their homes;9

9
        As the Court is aware, with the consent of the defendants, the government has provided the
entire, unscoped and unfiltered versions of these digital extractions to the defense. As the
government hoped, it is nearly finished with the process of “scoping” these extractions, or


                                                  13
       Case 1:21-cr-00028-APM Document 417 Filed 09/15/21 Page 14 of 16




           o Discoverable FBI reports generated between the outset of this investigation and
             mid-August, which include but are not limited to reports documenting some witness
             interviews and information about and photographs of evidence seized during search
             warrants executed on these defendants’ homes;

           o Discoverable grand jury subpoena returns received from the outset of this
             investigation through mid-August;10 and

           o Disclosures about information and evidence identified during this investigation that
             may be material to the defense.

The government has also offered the opportunity for defense counsel and their investigators to

attend tours of the crime scene; the government has provided an accounting of the physical

evidence seized from the defendants and has offered to make such items available for viewing;

and the government has offered to hold reverse proffers or less formal phone conversations with

defense counsel to help walk them through the voluminous discovery materials.

       Undersigned counsel have also taken steps to identify defendants outside the instant case,

who had devices or SCA accounts seized and/or searched, and who were in a position where they

may have taken photos or videos on their electronic devices that could have captured the conduct

or statements of the defendants charged in the instant case. For example, in disclosures made on

August 12, 2021, and August 24, 2021, the government provided counsel with videos from cell

phones and social media accounts of three defendants charged in other cases that captured


identifying content and data that is relevant under the terms of the corresponding search warrants
or the government’s discovery obligations, and the government is working to get the scoped
editions of all of these digital extractions provided to the defense. (Some are too large to provide
through the government’s cloud-based file-sharing system and will need to be downloaded on
external hard drives to be provided to the defense.) The government anticipates that these scoped
data sets will greatly help to narrow the defendants’ focus as to the evidence that the government
has identified as relevant in this matter.
10
        As this investigation is ongoing, the government is producing these FBI reports and grand
jury returns on a rolling basis. The government is currently up-to-date through mid-August with
respect to evidence gathered with respect to the above-captioned defendants.


                                                14
        Case 1:21-cr-00028-APM Document 417 Filed 09/15/21 Page 15 of 16




defendants in the instant case saying and doing things that the government thought might arguably

be material to their defenses. We will continue to make such disclosures on a rolling basis. We

anticipate that these efforts will be greatly facilitated once the Relativity and Evidence.com

databases discussed above are up and running and more fully populated with data.

       IV.     Conclusion.

       In sum, while we have not resolved every contractual or technical detail, and while our

discovery plan continually evolves to address issues as they arise, and to address the ongoing

nature of this investigation, we are making substantial progress in our efforts to provide the defense

comparable discovery review platforms for both documents and digital media, to populate those

platforms, and to use alternative means to provide the most relevant discovery without delay. In

the interim, we will diligently continue to transfer data to our vendors, process it for production,

and make interim productions by other means until the defense platforms are in place. As we

continue to implement our plan, we will continue to update the Court through the regular filing of

discovery status memoranda and oral representations at any hearings scheduled by the Court.



                                               Respectfully submitted,

                                               CHANNING D. PHILLIPS
                                               Acting United States Attorney
                                               DC Bar No. 415793

                                       By:     ___________________________________
                                               Kathryn L. Rakoczy
                                               Assistant United States Attorney
                                               D.C. Bar No. 994559
                                               Ahmed M. Baset
                                               Troy A. Edwards, Jr.
                                               Jeffrey S. Nestler
                                               Assistant United States Attorneys




                                                 15
Case 1:21-cr-00028-APM Document 417 Filed 09/15/21 Page 16 of 16




                             Louis Manzo
                             Special Assistant United States Attorney
                             U.S. Attorney’s Office for the District of Columbia
                             555 4th Street, N.W.
                             Washington, D.C. 20530


                             /s/ Alexandra Hughes
                             Alexandra Hughes
                             Justin Sher
                             Trial Attorneys
                             National Security Division
                             United States Department of Justice
                             950 Pennsylvania Avenue, N.W.
                             Washington, D.C. 20004




                               16
